Andrias, J.
(dissenting). We dissent for the same reasons stated in our dissent in 5th Ave. Chocolatiere v 540 Acquisition Co. (272 AD2d 23, 33 [decided herewith]).
Ellerin and Rubin, JJ., concur with Mazzarelli, J. P.; Andrias and Buckley, JJ., dissent in a separate opinion by Andrias, J.
Order, Supreme Court, New York County, entered October 14, 1998, reversed, on the law, without costs, defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint denied and the complaint reinstated.